Citation Nr: 1502207	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-15 820	)	DATE
	)
     MERGED APPEAL                            )
                                                                    )

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a bilateral foot disability, including pes planus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a back disability, including scoliosis.

4.  Entitlement to a rating in excess of 10 percent for tinea versicolor.


REPRESENTATION

The Veteran is represented by:  Kenneth LaVan, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the pendency of this appeal, jurisdiction over these claims was transferred to the RO in Atlanta, Georgia.  

In November 2012, the Veteran testified at a hearing before the Board.  In August 2014, the Veteran requested another hearing with the Board, but the Board did not find nor did the Veteran provide good cause as to why a second hearing should be provided.  As such, providing the Veteran with a second Board hearing is not required.  38 C.F.R. § 20.1304(b) (2014).  

The issue of whether an August 2007 rating decision contained clear and unmistakable error with respect to the claim of entitlement to service connection for flat feet has been reasonably raised by the record.  As such, the Board is referring this issue to the RO for development and adjudication in the first instance.

The issues of entitlement to service connection for sleep apnea; a bilateral foot disability, including pes planus; and a back disability, including scoliosis, will be addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's tinea versicolor was shown to involve no more than five percent of his entire body and no more than five percent of his exposed areas.

2.  The Veteran was not prescribed systemic therapy, such as corticosteroids or other immunosuppressive drugs, to treat his tinea versicolor.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Prior to the initial adjudication of the Veteran's claim of entitlement to a rating in excess of 10 percent for tinea versicolor, the RO's June 2010 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the June 2010 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Further, this letter also provided the Veteran with notice of the need to submit evidence of how the worsening of his claimed disability affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. Moreover, via an August 2011 statement of the case, the Veteran was provided notice of the specific rating criteria applicable to his claim.  Subsequent to the August 2011 statement of the case, the Veteran has been provided ample opportunity to provide relevant evidence in support of his claim.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120. 

Additionally, during the pendency this appeal, the Veteran was afforded VA examinations in July 2010 and January 2014 in order to ascertain the severity of his service-connected tinea versicolor.  The VA examiners reviewed the Veteran's claims file, and treatment records, and administered thorough clinical examinations, all of which allowed for fully-informed evaluations of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Throughout the pendency of this appeal, the Veteran's service-connected tinea versicolor has been assigned a 10 percent rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.  According to Diagnostic Code 7806, a 10 percent evaluation is assigned when dermatitis or eczema is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id. A 30 percent evaluation is assigned for when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.   A 60 percent evaluation is assigned for when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id. 

Diagnostic Code 7806 also provides for the Veteran's tinea versicolor to be alternatively rated as a disfigurement of the head, face, or neck pursuant to Diagnostic Code 7800.  C.F.R. § 4.118.  Under this diagnostic code, entitlement to compensation is warranted when a veteran possesses at least one of eight disfiguring characteristics as defined in the Rating Schedule.  The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

In July 2010, the Veteran underwent a VA examination to ascertain the severity of his service-connected tinea versicolor.  The examiner indicated that the Veteran's tinea versicolor involved areas that were exposed to the sun, namely his face and neck, but not his hands or head.  Additionally, the Veteran reported the presence of tinea versicolor on his chest and back.  The Veteran reported itchiness and intermittent rashes occurring as often as once per month, with each episode lasting 2 weeks.  However, in the previous year, the Veteran reported only six episodes. Additionally, the Veteran reported skin discoloration flares up at least once a month with the light and dark marks on his face and neck, and rashes on his back and chest.  To treat his symptoms, the Veteran stated that he applied two prescribed topical corticosteroids.  He reports that he had not used nor had he been prescribed UVB intensive light therapy, PUVA, or electron beam therapy for this disorder.  The Veteran denied experiencing any overall functional impairment from this disorder.  

Upon physical examination, the examiner observed tinea versicolor on the Veteran's neck and upper chest, that was manifested by hyperpigmentation of less than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  With respect to total coverage area, the examiner determined that the Veteran's tinea versicolor was present over five percent of his exposed body area and five percent of his whole body.  The examiner then opined that the Veteran's tinea versicolor was not associated with systemic disease and there was no associated scarring.  The examiner then reiterated the diagnosis of tinea versicolor.  The subjective factors were complaints of skin color changes on neck and chest.  The objective factors were hyperpigmented rash on his neck and upper chest on examination.  The examiner found no impairment of the Veteran's daily activities or of his usual occupation as a result of this disorder. 

A July 2011 VA treatment report demonstrated that the Veteran was prescribed nizoral shampoo to treat his tinea versicolor.  No specific clinical findings were provided.

In November 2012, the Veteran testified at a hearing before the Board that his service-connected tinea versicolor was present on his back, neck, chest, and face.  The Veteran explained that the manifestations of his tinea versicolor were episodically worse, and in places on his body that experienced the most sweating, and the manifestations included a rash.  He also stated that he experienced discolorations, both lighter and darker than his normal skin tone, on his neck, face, and chin.  The Veteran stated that these discolorations were visible to others and that he had been questioned as to the nature of the disorder, including questions as to whether he had AIDS.  As such, the Veteran stated that he did not like to take his shirt off.  The Veteran endorsed dryness and itchiness, as well as occasional pain, all of which was worsened by the rubbing of his clothes and dry/cold weather.  To treat his symptoms, the Veteran stated that he applied hydrocortisone, which "appear[ed] to be the only thing that'll relieve it some."  He reported "a lot of discomfort," but denied the use of pain medications.

In January 2014, the Veteran underwent another VA examination to assess the severity of his service-connected tinea versicolor.  The Veteran stated that this disorder began as "spots" on his chest, but that it worsened over time, especially on his back, neck, and, face.  The examiner found no associated scarring or disfigurement of the Veteran's head, neck, or face; no benign or malignant skin neoplasms; and no systemic manifestations.  The examiner indicated that the Veteran's history of treatment included an antihistamine, Voltaren Gel, that is used on a constant or near-constant basis and three topical corticosteroids, Desonide, Melquin, and Protopic, that were used six weeks or more, but not constantly.  The examiner found that the Veteran's tinea versicolor was not productive of debilitating or non-debilitating episodes.  The examiner ultimately determined that the Veteran's tinea versicolor had no impact on his ability to work.  Further, the examiner determined that the coverage area involved five percent of the Veteran's exposed skin, and two percent of his total body.  Photographs of the Veteran's affected areas were associated with claims file.

A 10 percent rating has been assigned to the Veteran's tinea versicolor throughout the pendency of this appeal.  In order for a higher rating to be warranted, the evidence of record must at least demonstrate, or more nearly approximate, coverage of 20 to 40 percent of his entire body; or 20 to 40 percent of his exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  However, the evidence demonstrated that the Veteran's tinea versicolor involved, at most, five percent of his exposed body area and five percent of his total body area.  Further, although the evidence clearly demonstrates that the Veteran has been prescribed corticosteroids to treat his tinea versicolor, the corticosteroids are a topical therapy, not systemic therapy.  As such, the Board finds that the criteria for assigning a rating in excess of 10 percent of the Veteran's tinea versicolor have not been met for any distinct period throughout the pendency of this appeal.  38 C.F.R. § 4.118, Diagnostic Code7806.

To the extent that the Veteran asserts that his tinea versicolor covers a greater percentage of his exposed and/or total body area, the Board finds his assertions are not competent evidence, as such determinations are more suited to the realm of medical, rather than lay expertise.  The determination as to the percentage of body coverage is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent evidence as to the extent his tinea versicolor covers his body in terms of a percentage.

The Board considered whether a rating in excess of 10 percent was available under other potentially applicable diagnostic codes, however, the evidence did not demonstrate that the Veteran's tinea versicolor was manifested by scars or characteristics of disfigurements.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2014).  The Board found no other applicable diagnostic code. 

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture associated with the Veteran's service-connected tinea versicolor is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected tinea versicolor is evaluated as skin disorder pursuant to 38 C.F.R. §§ 4.118, Diagnostic Code 7806, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id. 

Throughout the pendency of this appeal, the evidence demonstrated that the Veteran's tinea versicolor was manifested by episodic rashes, itchiness, dryness, hyper- and hypo-pigmentation of the skin, and occasional pain.  The manifestations associated with the Veteran's tinea versicolor covered no more than five percent of his exposed body area and no more than five percent of his total body area.  When comparing the severity of this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented the 10 percent rating already assigned.  Ratings in excess of 10 percent are provided for certain manifestations of tinea versicolor, but the evidence demonstrated that those manifestations were not present for any distinct period during the pendency of this appeal.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a rating in excess of 10 percent to the Veteran's tinea versicolor, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for tinea versicolor is denied.



REMAND

A. Bilateral Foot Disability, Include Pes Planus

In December 2006, the Veteran submitted a claim of entitlement to service connection for flat feet, which was denied in an August 2007 rating decision.  The August 2007 denial was predicated on the RO's finding that the Veteran's service treatment records were negative for complaints or a diagnosis of flat feet.  Although the Veteran received notice of this decision and notice of his appellate rights in September 2007, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following the August 2007 rating decision.  As such, the RO considered the August 2007 rating decision to be final.

In May 2010, the Veteran submitted a statement that the RO accepted as a claim to reopen the issue of entitlement to service connection for flat feet.  In an August 2014 supplemental statement of the case, the RO recognized that the Veteran's September 1978 induction examination resulted, in relevant part, a diagnosis of asymptomatic, but moderate pes planus (i.e., flat feet).  Given the RO's findings in the August 2007 rating decision, the Board finds that this reasonably raises the issue of whether the August 2007 rating decision contains clear and unmistakable error.  The Board has referred this claim to the RO for development and adjudication in the first instance.

The Board finds that the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral foot disability, including pes planus, is inextricably intertwined with the issue of whether the August 2007 rating decision contains clear and unmistakable error.  As such, the Board finds that a remand is required for contemporaneous adjudication. 

B. Sleep Apnea

In the April 2013 remand, the Board requested that the Veteran be provided a VA examination in order to obtain an opinion as to whether the Veteran's sleep apnea is etiologically related to his active duty.  In January 2014, the Veteran underwent a VA examination.  Ultimately, the examiner opined that the Veteran's sleep apnea was "less likely than not" incurred in or due to his active duty.  In support of that opinion, the examiner provided the following rationale:

The [Veteran]'s obstructive sleep apnea is not service connected because there is no military record about sleep apnea.

The Board finds that the examiner's rationale is conclusory, fails to consider the Veteran's assertions that he began snoring during his active duty, and fails to consider the other lay statements of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Consequently, the Board finds that the January 2014 VA examination is inadequate and a remand to obtain a supplemental opinion is required.

C. Back Disability, Including Scoliosis

In the April 2013 remand, the Board directed the RO to provide the Veteran with a VA examination to ascertain (1) whether the Veteran's scoliosis was a congenital or developmental defect or disease; (2) if a defect, whether there was any superimposed disability; (3) if a disease, whether it was aggravated beyond its natural course; and (4) if not congenital or development in nature, whether it was incurred in or due to his active duty service.

In January 2014, the Veteran underwent a VA examination.  The January 2014 examiner did not address the question as to whether the Veteran's scoliosis was congenital or development in nature.  Given that this determination serves as the basis for all of the salient questions presented by the Veteran's claim, the Board finds that the January 2014 VA examination is inadequate.  As such, a remand for a new VA examination is required.

Accordingly, the case is remanded for the following action:

1.  The evidence of record in the form of electronic records must be made available to the VA examiner who administered the January 2014 VA examination for a supplemental opinion.  After reviewing the evidence of record, the examiner must state whether the Veteran's sleep apnea was incurred in, due to, or otherwise related to his military service.  In providing this opinion, the examiner must consider and comment upon the Veteran's lay assertions and the other lay assertions of record as to snoring during and after his active duty.  If additional examination of the Veteran is necessary to render the requested opinion, then such examination should be scheduled.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must be afforded a VA examination to determine whether any currently or previously diagnosed back/spine disorder is related to his active duty.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide opinions as to the following:

a) Is any currently or previously diagnosed back or spine disorder, including scoliosis, a congenital or developmental defect?
b) If any back or spine disorder is deemed to be a congenital or development defect, the examiner must opine as to whether there was any superimposed disorder during the Veteran's active duty;
c) If any back or spine disorder is deemed to be a congenital or developmental disease, the examiner must opine as to whether it was aggravated beyond its natural course by the Veteran's active duty;
d) If there are no congenital or developmental defects or diseases of the back or spine, or if additional spine/back disorders are found, the examiner must then opine as whether any currently or previously diagnosed back or spine disorder, including scoliosis, was incurred in, due to, or otherwise etiologically related to his active duty.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


